internal_revenue_service number info release date date uil 6041a the honorable gordon h smith united_states senator one world trade center sw salmon street suite portland or dear senator smith this letter is in response to your inquiry dated date regarding your constituent is an employee or an independent_contractor i am providing the following general information to assist you in responding to her asked if a sales agent working as a broker for federal employment_taxes and income_tax_withholding the common_law standard determines whether a worker is an employee or an independent_contractor the standard says an employer-employee relationship exists when the business has the right to control and direct the individual who performs the services decides the results to be accomplished and how they should be accomplished in other words an employee is subject_to the will and control of the business regarding the work and how it is done generally an independent_contractor decides how the work is performed sec_31_3121_d_-1 sec_31_3306_i_-1 and sec_31 c - b we developed form ss-8 determination of employee work status for purposes of federal employment_taxes and income_tax_withholding for taxpayers to determine the correct worker classification for federal employment_taxes and income_tax_withholding obligations the form ss-8 is completed by the business or the worker and submitted to the appropriate irs office as instructed on the form a form ss-8 is enclosed if a worker is classified as an employee the employer must provide a form_w-2 by january of the year after the wages were paid sec_6051 of the internal_revenue_code the code if a worker is an independent_contractor the business must provide a form 1099-misc if it paid dollar_figure or more for services performed sec_6041a of the code under the freedom_of_information_act we will make this letter available for public inspection after we delete identifying information including names and addresses i hope this information is helpful if we can be of further assistance please contact me or paul j carlino id at sincerely michael a swim chief employment_tax branch office of division counsel associate chief_counsel tax exempt and government entities encl
